Citation Nr: 1236560	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  06-00 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as secondary to Agent Orange exposure and/or other chemicals.

2.  Entitlement to service connection for peripheral neuropathy, to include as secondary to Agent Orange exposure and/or other chemicals.

3.  Entitlement to service connection for a cardiovascular disability, to include as secondary to Agent Orange exposure and/or other chemicals.

4.  Entitlement to service connection for diabetic retinopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to January 1969.  

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from January 2005 and January 2006 rating decisions of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, denied the claims.  

In August 2007, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO.  In December 2007, the issues were included in a remand by the Board for further evidentiary development.  In an August 2010 decision, the Board denied the claims.  (The Board also denied and remanded other issues in that decision).  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In an April 2011 Order, the Court granted the parties' Joint Motion for Partial Remand (Joint Motion), vacated the Board's decision to the extent it denied the claims on the title page of this decision, and returned the case to the Board for readjudication.  (The issues of whether new and material evidence has been presented to reopen claims for service connection for sinusitis, residuals of a head injury (other than headaches), a low back disability, and a right leg disability; and entitlement to service connection for a left leg disability (other than peripheral neuropathy), a throat disorder, and posttraumatic stress disorder (PTSD) were not included in the Joint Motion for Partial Remand and these issues are considered confirmed.  They will not be addressed in this decision.  

The Board observes that the issues of entitlement to service connection for a psychiatric disorder other than PTSD, service connection for headaches, and entitlement to a compensable rating for bilateral hearing loss were remanded by the Board in August 2010.  A review of the file shows that these issues have not yet been re-certified to the Board.  Hence, they will also not be addressed in this decision.  

In July 2011, the Board remanded the issues listed on the initial page of this decision for further development in accordance with the Joint Motion.  The case has now been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The record does not reflect that the Veteran has been awarded any military decoration indicative of service in Vietnam, and does not contain objective evidence that he had in-country service, service on a vessel off the shore of Vietnam, or visitation in the Republic of Vietnam during the Vietnam Era.  

2.  The most probative evidence of record fails to establish that the Veteran was exposed to herbicides while serving at Clark Air Force Base in the Philippines.  

3.  The Veteran's type II diabetes mellitus was initially demonstrated many years after service, and the most probative evidence of record fails to show that the disease is causally related to his military service, to include exposure to Agent Orange or Malathion.  

4.  The Veteran's bilateral lower extremity peripheral neuropathy was initially demonstrated many years after service, and the most probative evidence of record fails to show that the disease is causally related to his military service, to include exposure to Agent Orange or Malathion.  

5.  The Veteran's cardiovascular disability was initially demonstrated many years after service, and the most probative evidence of record fails to show that the disease is causally related to his military service, to include exposure to Agent Orange, or Malathion, or an irregular heart rate.  

6.  The Veteran's diabetic retinopathy was initially demonstrated many years after service, and the most probative evidence of record fails to show that the disease is causally related to his military service, to include exposure to Agent Orange or Malathion.  


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or aggravated by active service, and is not presumed to have been so incurred or aggravated, including as a result of exposure to Agent Orange and/or other chemicals.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), (e) (2011).  

2.  Bilateral lower extremity peripheral neuropathy was not incurred in or aggravated by active service, and is not presumed to have been so incurred or aggravated, including as a result of exposure to Agent Orange and/or other chemicals.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), (e) (2011).  

3.  A cardiovascular disability was not incurred in or aggravated by active service, and is not presumed to have been so incurred or aggravated, including as a result of exposure to Agent Orange and/or other chemicals.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), (e) (2011).  


4.  Diabetic retinopathy was not incurred in or aggravated by active service, and is not presumed to have been so incurred or aggravated, including as a result of exposure to Agent Orange and/or other chemicals.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), (e) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  
In various letters issued both before and after the rating on appeal (March 2002, June 2004, October 2004, June 2005, September 2005, October 2005, March 2006, February 2008, and January 2009), the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claims.  He was also advised of how disability ratings and effective dates are assigned.  

The Board finds that any deficiency with respect to the timing of the notices provided is harmless.  The notice discussed above fully complied with the requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159, and the Veteran was fully informed of the evidence that was needed to support his claim.  Moreover, following the notice, the RO readjudicated the appeal, most recently in the September 2012 supplemental statement of the case.  Thus, the Board concludes that there is no prejudice to the Veteran due to any defect in the timing of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or a supplemental statement of the case is sufficient to cure a timing defect).  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any specific deficiency to be corrected, including in the April 2011 Joint Motion.  

Duty to Assist

The information and evidence that have been associated with the claims file includes the Veteran's available service treatment records, VA and private medical records, Social Security Administration records, VA examination reports and opinions, and the Veteran's statements.  

The Board notes that it was determined that the medical opinion evidence was inadequate.  Upon remand in July 2011, the Veteran was afforded another VA examination in August 2011.  The August 2011 report reflects that the examiner reviewed the Veteran's past medical history, including the service treatment records, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board therefore concludes that the medical statement is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Consequently, the Board finds that VA's duty to assist has also been met in this case and another remand is not necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Certain chronic disabilities, including diabetes mellitus, peripheral neuropathy (as on organic disease of the nervous system), and hypertension , if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability. Further, a disability which is aggravated by a service-connected disability may be service- connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  

With regard to disabilities a veteran attributes to exposure to Agent Orange, the law provides that for veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending May 7, 1975, service connection may be presumed for certain diseases enumerated by statute and regulations that become manifest within a particular period, if any such period is prescribed.  The specified diseases include type II diabetes mellitus and ischemic heart disease.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. § 3.309(e) (2011); 75 Fed. Reg. 53,202 (Aug. 31, 2010).  

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116(a)(3) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2011).  In fact, the Federal Circuit issued a decision in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), where it confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A veteran who never went ashore from ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Haas, 525 F.3d at 1193-1194.  See also VAOPGCPREC 7-93 [holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace]; and VAOPGCPREC 27-97 [holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam].  In addition, the Federal Circuit in Haas held that "service in Vietnam" will not be presumed based upon the veteran's receipt of a Vietnam Service Medal (VSM).  Haas, 525 F.3d at 1196. 

In essence, if a veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).  

Notwithstanding the foregoing discussion regarding presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Proof of direct service connection between exposure and disease entails showing that exposure during service actually caused the malady which developed years later.  Actual causation carries a very difficult burden of proof.  See Combee, 34 F.3d at 1042.  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  For injuries alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof to grant service connection.  Collette v. Brown, 82 F.3d. 389 (1996).  However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service, both of which generally require competent medical evidence as discussed above.  See generally, Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), and Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


A.  Diabetes Mellitus

The Veteran asserts that service connection is warranted for type II diabetes mellitus.  With respect to a current disability, both VA and private outpatient treatment records demonstrate that the Veteran has been diagnosed with type II diabetes mellitus, since approximately 1984.  However, with respect to an in-service injury or disease, the Veteran's service treatment records do not reflect that he ever complained of, or was treated for diabetes mellitus.  In fact, on his January 1969 separation examination, the examiner reported that the Veteran's urinalysis was negative for sugar or albumin in his urine.  Moreover, it is clear that the disease was not manifest to a compensable degree within one year of the Veteran's discharge from active duty - it was initially manifest more than 15 years after separation, i.e., in 1984.  Therefore, service connection for the disease on the basis that it had its onset in service or on a presumptive basis pursuant to 38 C.F.R. § 3.309(a) is not warranted.  

The Veteran has put forth two different theories as to how his diabetes is related to his military service.  He first asserts that it is due to Agent Orange exposure.  As detailed above, type II diabetes mellitus is presumed to be due to exposure to Agent Orange.  However, the Veteran does not contend, and the record does not demonstrate, that he served in the Republic of Vietnam during the Vietnam era such that exposure to Agent Orange may be conceded.  In the alternative, he asserts that he was exposed to Agent Orange at Clark Air Force Base in the Philippines where Agent Orange was stored and Operation Ranch Hand was commenced.  According to the Veteran, in various statements of record and during his August 2007 videoconference hearing, it was his understanding that planes were initially loaded with Agent Orange at Clark Air Force Base and flew from there to Vietnam, but that he never actually saw the barrels.  (Transcript (T.) at page (pg.) 10).  However, the record does not contain any competent, objective evidence that demonstrates that the Veteran was exposed to Agent Orange while at Clark Air Force Base in the Philippines or at any other location during service.  

While the Veteran is competent to report that he was exposed to a chemical substance which he believed to be Agent Orange in service, he has not been shown to have the requisite training to provide a chemical analysis of the substances with which he worked.  As he has not been deemed to be competent in this regard, no finding need be made as to his credibility on the matter.  

Additionally, to the extent that the Veteran has submitted internet articles and court decisions pertaining to Agent Orange exposure, the Board finds that such generic texts do not address the facts in this particular Veteran's own case and thus are accorded limited probative value.  In the absence of objective evidence from official sources that the Veteran was exposed to Agent Orange in service, including at Clark Air Force Base, the Veteran's beliefs and contentions of Agent Orange exposure at this location and in the reported manner must be characterized as mere speculation and are not probative as to whether or not he was, in fact, exposed to Agent Orange.  Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran was exposed to Agent Orange while he was in service, including while he stationed at Clark Air Force Base in the Philippines.  Any opinion relating the Veteran's current diabetes mellitus to exposure to Agent Orange thereby lacks probative value in the absence of objective evidence that the Veteran was exposed to such chemicals.  Accordingly, service connection for the disease on a presumptive basis pursuant to 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) is also not warranted.  

The Veteran also posits that his diabetes could be due to Malathion exposure in service.  According to the Veteran, he dipped his dogs in Malathion every two weeks while at Little Rock Air Force Base and at Clark Air Force Base for the treatment and/or prevention of fleas and ticks.  The Veteran stated that while using Malathion, he was not given protective aprons or gloves.  The Board observes that the record does not document that the Veteran used Malathion is service.  Indeed, in March 2009, the National Personnel Records Center indicated that there was nothing in the record regarding Malathion exposure.  However, the Veteran's service personnel records and DD Form 214 reflect that his military occupational specialty was security policeman and a sentry dog handler.  The Board finds the Veteran is competent to report that he used a chemical in the prevention and treatment of fleas and ticks on his dogs while in service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a veteran and other persons can attest to factual matters of which they had first-hand knowledge, e.g., experiencing loud noises in service and witnessing events).  Thus, in light of the evidence of record (i.e., the Veteran's service personnel records and DD 214) and the Veteran's competent and credible statements regarding exposure to a chemical in the treatment of his dogs in service, the Board finds that exposure to such chemical is conceded as such is consistent with the circumstances of the Veteran's service.  See 38 U.S.C.A. § 1154(a).

However, the competent clinical and competent and credible lay evidence of record does not establish a sufficient causal connection between the Veteran's currently manifest diabetes mellitus to any chemical exposure in service, to include Malathion.  For example, a June 2009 VA examination report, shows that the examiner, after an examination of the Veteran and a review of his claims file, opined that he could not resolve such issue without resort to mere speculation.  According to the examiner, who noted that the Veteran served as a dog handler in service, the Veteran was:

repeatedly exposed to Malthion (sic) when bathing the dogs.  The concentration of malthion (sic) is not available.  The literature available is just starting to make the association between malthion (sic) and diabetes, but there is not evidenced based studies.  

The Board notes that the examiner also indicated that, "it would not be unreasonable to assume the repeated exposure to malthion (sic) for an extended period may in the long term be associated with DM."  The examiner also indicated that the Veteran most likely had exposure to a chemical used to bathe the dogs for an extended period and that:

There is some literature available that supports the Veteran's claim and it is accepted that Agent Orange is associated with DM, then one could support that it is at least as likely to have affected this vet by his exposure to Malthion.
The Board finds this clinical opinion to be equivocal and speculative, and in accordance with the April 2011 Joint Motion, another opinion was obtained.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  

The August 2011 VA examination report, which was based on a full review of the Veteran's claims files - including the internet evidence - concluded that it was less likely that the Veteran's diabetes mellitus was caused by his exposure to Malathion in service.  The examiner explained that Malathion is an organophosphate pesticide and not chemically related to Agent Orange.  Moreover, a review of the medical and environmental literature, including from the EPA and ATSDR study summaries, revealed no evidence that Malathion was a cause for diabetes mellitus.  The examiner also noted that the Veteran's longstanding obesity is the largest risk factor for the development of type II diabetes mellitus and his high fat and high carbohydrate diet were contributory to his development of the disease.  Accordingly, the Board finds that the evidence is against the claim for service connection for diabetes mellitus based on exposure to a chemical in service, to include Malathion.  

In conclusion, although the Veteran asserts that his current type II diabetes mellitus disability is related to service, to include exposure to Agent Orange and Malathion, he is not competent to provide an opinion requiring medical knowledge, such as a question of medical diagnosis or causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is competent to give evidence about what he experienced; for example, he is competent to report that he was exposed to chemicals in service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board finds that the negative evidence of record, including the August 2011 VA opinion is of greater probative value than the Veteran's statements in support of his claim.  Accordingly, the Board finds that the competent evidence of record fails to establish that the Veteran's type II diabetes mellitus is a result of his military service.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for type II diabetes mellitus, and the claim must be denied.

B.  Bilateral Lower Extremity Peripheral Neuropathy 

The Veteran asserts that service connection is warranted for bilateral lower extremity neuropathy.  With respect to a current disability, private treatment records show that the Veteran has complained of, and been diagnosed with peripheral neuropathy since 1992.  However, with respect to an in-service injury or disease, the Veteran's service treatment records do not reflect that he ever complained of, or was treated for peripheral neuropathy.  In fact, on his January 1969 separation examination, the examiner reported that the Veteran's lower extremities were normal and that he was neurologically normal.

Nevertheless, the Veteran has contended that his peripheral neuropathy is due to exposure to Agent Orange and/or Malathion in service.  However, as noted above regarding a potential link to herbicides, there is no legal basis for the award of presumptive service connection as the Veteran did not have service in Vietnam.  See 38 C.F.R. §§ 3.307, 3.309.  Furthermore, the service personnel and treatment records show no such exposure and the Veteran has not submitted any competent evidence or pointed to a source of such evidence showing his duties in the Philippines would have resulted in exposure to Agent Orange or any other herbicide.  Therefore, in the absence of any evidence the contrary, the Board finds that the preponderance of the evidence is against a finding that the Veteran's bilateral lower extremity peripheral neuropathy is due to Agent Orange exposure in service.

Further, although the Board has found that it would have been consistent with the circumstances of the Veteran's service for him to have been exposed to a chemical substance while bathing his dogs, there is no evidence that such exposure is etiologically related to his bilateral lower extremity peripheral neuropathy.  Indeed, in June 2009, a VA examiner, after an examination of the Veteran and a review of his claims file, opined that that the Veteran's peripheral neuropathy is most likely associated with his long standing, poorly controlled diabetes and not exposure to Malathion.  Therefore, in the absence of any evidence the contrary, the Board finds that the preponderance of the evidence is against a finding that the Veteran's bilateral lower extremity peripheral neuropathy is due to exposure to Malathion in service.  

In support of his claim, the Veteran submitted documents from the internet that reported that symptoms associated with acute (short-term) exposure to Malathion included headaches, dizziness, nausea, abdominal cramps, blurred vision, muscle twitching, respiratory depression and slow heart beat.  Exposure in very high doses may result in uncounsciousness, convulsions or even death.  Moreover, long-term exposure may result in damage to the nerves leading to poor coordination in the arms and legs.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, the internet information submitted by the Veteran is of a general nature and does not contain any information or analysis specific to the Veteran's case.  Notably, the Veteran's service treatment records do not document complaints compatible with the range of symptoms associated with short-term exposure listed above or with exposure in very high doses.  As such, the Board has accorded the treatise evidence limited probative value.  The Court has held on several occasions that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

Further, with respect to the Veteran's claim that his peripheral neuropathy is due to his low back disability, the Board notes that this matter has not been adjudicated by the RO, is not inextricably intertwined with the issue on appeal, and as such, is not for appellate consideration in this appeal.  Nevertheless, the Board notes that, in June 2009, a VA examiner, after an examination of the Veteran and a review of his claims file, opined that that the Veteran's peripheral neuropathy is most likely associated with his long standing, poorly controlled diabetes and not his low back.  
 
With respect to the claim that the Veteran's peripheral neuropathy is due to his diabetes mellitus, the Board notes that this matter has not been adjudicated by the RO, is not inextricably intertwined with the issue on appeal, and as such, is not for appellate consideration in this appeal.  Nevertheless, the Board notes that, private treatment records dated between 1992 and 2001 show that the Veteran's treating physicians characterized the Veteran as having "diabetic peripheral neuropathy."  Additionally, in June 2009 a VA examiner indicated that such condition was most likely associated with the Veteran's long standing, poorly controlled diabetes.  However, because the instant Board decision denies service connection for diabetes mellitus, a claim for service connection for bilateral lower extremity peripheral neuropathy secondary to diabetes may not be established as a matter of law.  See 38 C.F.R. § 3.310(a) (2011); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

In conclusion, the Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he was exposed to a chemical substance in service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds him to be credible in this regard.  Nevertheless, he is not competent to provide an opinion requiring medical knowledge, such as a question of medical diagnosis or causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Further, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board finds that the negative evidence of record, including the June 2009 VA opinion, is of greater probative value than the Veteran's statements in support of his claim.  Accordingly, the Board finds that the competent evidence of record fails to establish that the Veteran's current bilateral lower extremity peripheral neuropathy is as a result of his service.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral lower extremity peripheral neuropathy, and the claim must be denied.  

C.  Cardiovascular Disability

The Veteran asserts that service connection is warranted for a cardiovascular disability.  As detailed above, ischemic heart disease is included in the list of diseases presumed to be due to exposure to Agent Orange.  However, for the same reasons discussed in detail above, the record does not establish that the Veteran was exposed to Agent Orange during his military service.  Hence, service connection for a cardiovascular disability pursuant to 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) is not warranted.  

Furthermore, since the Veteran has not established service connection for type II diabetes mellitus, any opinion establishing a causal relationship between his diabetes mellitus and his currently manifest heart disease is not sufficient to establish service connection on a secondary basis pursuant to 38 C.F.R. § 3.310(a).  (For example, the June 2009 and August 2011 VA examination reports).  See 38 C.F.R. § 3.310; Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  

In order to establish service connection on a direct-incurrence basis, the Veteran must provide evidence of a current disability, an in-service injury or disease, and a nexus between the current disability and the in-service injury or disease.  In terms of a current disability, the record demonstrates that the Veteran has been diagnosed with, and treated for cardiovascular disabilities including coronary artery disease and congestive heart failure.  With respect to an in-service injury or disease, the Veteran's service treatment records demonstrate that in February 1966, he was found to have had an irregular heart rate when he attempted to donate blood.  However, the competent medical evidence of record does not demonstrate that there is an etiological relationship between the Veteran's current cardiovascular disability and his in-service irregular heart rate.  In this regard, on VA examination in June 2009, the examiner, after an examination of the Veteran and a review of his claims file, opined that the Veteran's cardiac problems are most likely associated with his long-standing diabetes mellitus.  In reaching this conclusion, the examiner noted that the Veteran's service treatment records showed that his in-service EKG was normal, he was give a trial of Quinidiane for two weeks and then decided he did not need any medications and felt fine, and there was no other documentation during of premature ventricle contraction (PVC).  A similar conclusion was made in the August 2011 VA examination report.  These statements are the most probative clinical evidence on the matter since they were based on a full review of the record, including the Veteran's contentions and his in-service manifestations.  Consequently, the Board finds that the preponderance of the evidence is against a claim of service connection for a cardiovascular disability on a direct-incurrence basis.  

The Veteran would be entitled to a grant of service connection on a presumptive basis as a chronic disease if his cardiovascular disability became manifest to a degree of 10 percent or more within one year from the date of termination of his period of service.  In this case, there is no evidence that the Veteran's current cardiovascular disease was manifested to a compensable degree within one year of his separation from service.  In fact, the first documented clinical diagnosis of a current cardiovascular disease was in 2005, which was decades after his 1969 separation from service.  Hence, the Board finds that the preponderance of the evidence is against a grant of service connection on a presumptive basis for his cardiovascular disease disability pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.309(a).  

In conclusion, the Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he experienced cardiovascular symptomatology in service and continues to experience cardiovascular symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to provide an opinion requiring medical knowledge, such as a question of medical diagnosis or causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board finds that the negative evidence of record, including the June 2009 VA opinion, is of greater probative value than the Veteran's statements in support of his claim.  Accordingly, the Board finds that the competent evidence of record fails to establish that the Veteran's current cardiovascular disability is as a result of his service.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a cardiovascular disability, and the claim must be denied.

D.  Diabetic Retinopathy

The Veteran asserts that service connection is warranted for diabetic retinopathy.  With respect to a current disability, the record demonstrates that the Veteran has been diagnosed with diabetic retinopathy.  However, with respect to an in-service injury or disease, the Veteran's service treatment records do not reflect that he ever complained of, or was treated for diabetic retinopathy or any other eye condition.  In fact, on his January 1969 separation examination, the examiner reported that the Veteran's eye were normal and that he had bilateral 20/20 distant and near vision.

Moreover, no competent clinical evidence of record etiologically relates the Veteran's current diabetic retinopathy to any incident of the Veteran's service.  Further, the Board notes that there is no continuity of symptomatology of diabetic retinopathy from the Veteran's discharge to the present and the Veteran has not alleged such a fact pattern.  Therefore, in the absence of any evidence to the contrary, the Board concludes that the preponderance of the evidence is against a claim of service connection for diabetic retinopathy on a direct-incurrence basis.  

With respect to the Veteran's specific claim that his diabetic retinopathy is due to his diabetes mellitus (a claim supported by the medical evidence discussed above), as noted above, service connection for type II diabetes mellitus has not been established.  Hence, service connection for diabetic retinopathy secondary to diabetes may not be established as a matter of law.  See 38 C.F.R. § 3.310; Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for diabetic retinopathy.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application.  


ORDER

Service connection for type II diabetes mellitus, to include as secondary to Agent Orange exposure and/or other chemicals, is denied.

Service connection for peripheral neuropathy, to include as secondary to Agent Orange exposure and/or other chemicals, or type II diabetes mellitus, is denied.  

Service connection for a cardiovascular disability, to include as secondary to Agent Orange exposure and/or other chemicals, or type II diabetes mellitus, is denied.

Service connection for diabetic retinopathy, to include as secondary to type II diabetes mellitus, is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


